eXHIBIT 10.1 MINeral property ACQUISITION AGREEMENT (Reference: 140 claims) THIS AGREEMENT is dated for reference February 6, 2012. BETWEEN: TORON INC., a company having an address at 1000 de La Gauchetiere Street West, 24th Floor, Montreal, QC, H3B 4W5, Canada, herein represented by Michael Whitehead duly authorized as he so declares; (the “Purchaser” or the “Company”); AND: 9248-7, a company having an address at 970 Gilles Lupien, Trois-Rivieres, QC, G9C 0B9, Canada; (“9248-7792 Quebec”); AND: GLENN GRIESBACH, a businessman having an address at Perumahan Taman Permata Millenium, Jalan Permata Bunda, Sektor 1, Blok C2/18, Lippo Karawaci, Banten Provence, Indonesia, 15811. (“GG”); (9248-7792 Quebec and GG are also collectively referred to as the “Vendor”). WHEREAS: The Vendor is the registered beneficial owner of an undivided one hundred percent (100%) interest in and to those certain mineral interests which are more particularly described in Schedule “A” and shown in Schedule “B” attached hereto (the “Property”). The Vendor wishes to sell to the Purchaser a one hundred percent (100%) interest in and to the Property and any deposits of minerals on the Property, and the Purchaser wishes to acquire the same on the terms and subject to the conditions as are more particularly set forth herein. THEREFORE in consideration of the mutual covenants and agreements in this Agreement, the parties agree as follows: 1. DEFINITIONS AND INTERPRETATION For the purposes of this Agreement: (a) "Affiliate" means any person, partnership, joint venture, corporation or other form of enterprise which directly or indirectly controls, is controlled by, or is under common control with, a party to this Agreement. For purposes of the preceding sentence, "control" means possession, directly or indirectly, of the power to direct or cause direction of management and policies through ownership of voting securities, contract, voting trust or otherwise; (b) "Ore" shall mean any minerals of commercial economic value mined from the Property; (c) "Payment" means the payments contemplated in paragraph 3.2; (d) "Product" shall mean Ore mined from the Property and any concentrates or other materials or products derived therefrom, but if any such Ore, concentrates or other materials or products are further treated as part of the mining operation in respect of the Property, such Ore, concentrates or other materials or products shall not be considered to be "Product" until after they have been so treated. (e) "Property" means mineral claims in Quebec, more particularly described in Schedule “A” and Schedule “B” of this Agreement; (f) "
